Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	Claims 1-4, 6-21are pending.

Response to Argument
3.	Applicant's arguments filed on 04/04/2022 have been fully considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1 and 8-9 are  rejected under 35 U.S.C. 103 as being unpatentable over Geisler et al. (US 20180124129 A1) hereinafter referred as Geisler in view of Cherukuri  et al.(US 20110185025 A1)  hereinafter referred as Cherukuri and further in view of Robbins et al. (US 20130194301 A1) hereinafter referred as Robbins.

Regarding claim 1, Geisler discloses an apparatus for providing a folder chat room, the apparatus comprising ([see Fig. 1]): 
		a memory ([see fig. 5]); and 
		a processor electrically connected to the memory ([see fig. 5]), 
		wherein the processor is configured to receive a request for access to a folder constituting a file system from a folder chat room receiving apparatus ([0041, 0074, see also Figs 2A, 3A and  claim 2 ] CMs 100 includes content folders 206, and chat link 212, that allows the user to communicate with other users via a messaging or chat service provided by CMS 100…receiving, by the CMS, a request from the computing device to share a content folder with the one or more user accounts, the content folder including the one or more content items);
		 provide a list of files in the folder ([see  paragraph 0042 Figs 2A, 3A] content folders 206 include for example Meeting Agendas folder, Presentation folder, Q4 Financial Reports folder, and so on);
 provide each folder chat room which at least one sharer of the folder is participating in with one or more other participants and which is created specific to the folder with access rights for the participants ([see paragraph 0045] FIG. 3A shows account homepage 200a sometime after the user (i.e. sharer, note that any participant can be a sharer) has created shared folder 300 (i.e., "XYZ, Inc.  Sales Pitch" folder)… [0042] content folders 206 include for example Meeting Agendas folder, Presentation folder, Q4 Financial Reports folder, and so on.  Since the user shares access to each of these folders with other users, the user and other users with access to each folder constitutes a shared group.  In other words, each shared folder has a share group consisting of the set of users with whom the folder is shared.  Thus, a given user may be a member of multiple different share groups, one for each shared folder to which the user has access, [0008 and 0038] the collaboration value for a content item is based on user interactions performed by the users with access to the shared folder. The user interactions, for example, include viewing or opening a content item, access rights e.g., viewing, editing, admin, etc.); and 
	 determine whether a user associated with the folder chat room receiving apparatus is one of the participants when the folder chat room receiving apparatus accesses a selected folder chat room, so as to provide at least part of a message ([see paragraph 0074]  CMS 100 can share a content item with other users upon user request and provide users with read and write access; [0038] the marketing department may have access to content items that the accounting department does not have access to and vice versa.  Thus, user accounts of employees in the marketing department may additionally include permissions for marketing specific content items and user accounts of employees in the accounting department may additionally include permissions for accounting specific content items);
Geisler discloses folder chat room as recited above.  Geisler may not explicitly disclose message thread that is rendered as the selected folder chat room on the folder chat room receiving apparatus wherein, upon receiving a folder message associated with a respective folder from a sender, who is one of the participants of a respective folder chat room created specific to the respective folder, the processor updates a respective message thread for the respective folder chat room and informs a recipient terminal associated with each recipient, who is one of the participants of the respective folder chat room other than the sender, when the folder message arrives, and wherein the processor informs the recipient terminal associated with each recipient by providing a notification message about the received folder message in the updated respective message thread.
However, Cherukuri discloses message thread that is rendered as the selected folder chat room on the folder chat room receiving apparatus ( see para [0020] the content item source may present the content item and the updates to the user in various ways, the content item source may present the content item, and may then present a list of updates to the content item, which may be sorted in various ways (e.g., sequentially, by priority, or in a threaded manner, such as a nested hierarchy of nodes representing updates that contain as subnodes any responsive updates, thereby presenting the discussion as a hierarchy of conversational threads);
wherein, upon receiving a message associated with a respective folder from a sender, who is one of the participants of a respective chat room created specific to the respective, the processor updates a respective message thread for the respective chat room and informs a recipient terminal associated with  each recipient, who is one of the participants of the respective chat room (see para. [0020] the content item source may present the content item and the updates to the user in various ways, the content item source may present the content item, and may then present a list of updates to the content item, which may be sorted in various ways, e.g., in a threaded manner, such as a nested hierarchy of nodes representing updates that contain as subnodes any responsive updates, thereby presenting the discussion as a hierarchy of conversational threads. The user may be able to review the series of updates and various previous versions of the content item. [0031] When an author 68 submits to the content item source 16 a new update 70 to the content item 18, the content item source 16 may submit the new update 70 to the chat service 42 for posting as a new message 72 in the chat group 66. In this manner, the user 12 may be notified in near-real-time of the new update 70). [0033] The instructions are also configured to, upon receiving from the chat service 42 a message 46 from the chat group 44 regarding the content item 18, post 110 the message 46 as an update 20 to the content item 18. In this manner, the exemplary method 100 achieves the configuring of the content item source 16 to notify users 12 of new updates 20 to the content item 18)’ and 
wherein the processor informs the recipient terminal associated with each recipient by providing a notification message about the received folder message in the updated respective message thread room (see para. [0020] the content item source may present the content item and the updates to the user in various ways, the content item source may present the content item, and may then present a list of updates to the content item, which may be sorted in various ways, e.g., in a threaded manner, such as a nested hierarchy of nodes representing updates that contain as subnodes any responsive updates, thereby presenting the discussion as a hierarchy of conversational threads. The user may be able to review the series of updates and various previous versions of the content item. [0031] When an author 68 submits to the content item source 16 a new update 70 to the content item 18, the content item source 16 may submit the new update 70 to the chat service 42 for posting as a new message 72 in the chat group 66. In this manner, the user 12 may be notified in near-real-time of the new update 70). [0033] The instructions are also configured to, upon receiving from the chat service 42 a message 46 from the chat group 44 regarding the content item 18, post 110 the message 46 as an update 20 to the content item 18. In this manner, the exemplary method 100 achieves the configuring of the content item source 16 to notify users 12 of new updates 20 to the content item 18. And see also [0048],[0058]).
  Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Geisler and include message thread that is rendered as the selected folder chat room on the folder chat room receiving apparatus wherein, upon receiving a folder message associated with a respective folder from a sender, who is one of the participants of a respective folder chat room created specific to the respective folder, the processor updates a respective message thread for the respective folder chat room and informs a recipient terminal associated with each recipient, who is one of the participants of the respective folder chat room other than the sender, when the folder message arrives, and wherein the processor informs the recipient terminal associated with each recipient by providing a notification message about the received folder message in the updated respective message thread using the teaching of Cherukuri. The motivation for doing so would have been in order to relate messages posted in the chat group with information that is previously posted as  an update to the content item at the content item source, thus detecting redundancy and avoiding postage of messages as updates to the content item.
Geisler  in view of Cherukuri discloses the processor updates a respective message thread for the respective chat room and informs a recipient terminal associated with each recipient, who is one of the participants of the respective chat room as recited in claim 1 above. Geisler in view of Cherukuri may not explicitly disclose inform a recipient terminal associated with each recipient, other than the sender.
However, Robbins discloses inform a recipient terminal associated with each recipient, other than the sender (see para [0085] and Figs 5A and B,  when the recipient has a new message, the server 100 sends a notification to the recipient's client device 200 over the communications network 300. The notification directs the recipient to access the claimed system, specifically the server 100, to view the message).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Geisler in view of Cherukuri to include inform a recipient terminal associated with each recipient, other than the sender using the teaching of Robbins. The motivation for doing so would have been in order to present only a portion of the message at any given time to the recipient, thus preventing recording or capture of the message.

Regarding claim 9, Geisler in view of Cherukuri and further in view of Robbins discloses claim 1 as recited above. Geisler further discloses wherein the processor stores the folder message file in association with a file object or sub-folder in the folder, based on a request from the folder chat room receiving apparatus ([see paragraph 0046, 0048 and 0073]).

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Geisler et al. (US 20180124129 A1)  hereinafter referred as Geisler in view of Cherukuri in view of Robbins et al. (US 20130194301 A1) hereinafter referred as Robbins and further in view of Gusler et al. (US 20050050143 A1) hereinafter referred as Gusler.

Regarding claim 2, Geisler in view of Geisler in view of Cherukuri and further in view of Robbins discloses claim 1 as recited above. Geisler in view of Cherukuri and further in view of Robbins may not explicitly disclose wherein, when the folder is created by a folder creator, the processor creates the message thread and determines at least one participant in the folder chat room by inviting users by the folder creator.  However, Gusler discloses  when the folder is created by a folder creator, the processor creates the message thread and determines at least one participant in the folder chat room by inviting users by the folder creator ([see paragraph 0043] users may be invited to the chat session by selecting the invite others button 616.  This button provides a feature allowing either party in a chat session thread to invite others on the user's buddy list to join a thread).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Geisler in view of Cherukuri and further in view of Robins to include provide at least part of a message thread that is rendered as the folder chat room on the folder chat room receiving apparatus using the teaching of Gusler. The motivation for doing so would have been in order to automatically select a graphical control or a link to access the folders, without requiring the user to traverse different folders in a folder tree and without having to know the location in which these files are stored.  

8.	Claims 6-7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler et al. (US 20180124129 A1)  hereinafter referred as Geisler in view of Cherukuri  et al. (US 20110185025 A1) hereinafter referred as Cherukuri in view of Robbins et al. (US 20130194301 A1) hereinafter referred as Robbins
 and further in view of Chen et al. (US 20160224939 A1) hereinafter referred as Chen.
Regarding claim 6, Geisler in view of Cherukuri and further in view of Robins discloses claim 1 as recited above. Geisler in view of Cherukuri and further in view of Robbins may not explicitly disclose wherein the processor receives a task object from a task creator, one of the participants in the respective folder chat room, through the respective folder chat room, which contains task details and a task assignee and about which the task assignee gives feedback, and adds the received task object as a task object message to the message thread.  However, Chen wherein the processor receives a task object from a task creator, one of the participants in the respective folder chat room, through the respective folder chat room, which contains task details and a task assignee and about which the task assignee gives feedback, and adds the received task object as a task object message to the message thread ([see paragraphs 0059-0060, 0090 and 0114])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Geisler in view of Cherukuri and further in view of Robbins to include wherein the processor receives a task object from a task creator, one of the participants in the folder chat room, through the folder chat room, which contains task details and a task assignee and about which the task assignee gives feedback, and adds the received task object as a task object message to the message thread using the teaching of Chen. The motivation for doing so would have been in order efficiently monitor user productivity, efficiency, and responsibility, the companies recognize valuable employees, vendors, and customers, and prioritize its relationships accordingly.

Regarding claim 7, Geisler in view of Geisler in view of Cherukuri and further in view of Robbins discloses claim 1 as recited above. Geisler in view Cherukuri and further in view of Robbins may not explicitly disclose wherein, upon receiving a file object from a sender, who is one of the participants of the respective folder chat room, the processor adds to the message thread a file object message containing an access link for access the file object, and lets one of the participants open or modify the file object only when accessing the file object through the respective folder chat room.  However, Chen wherein, upon receiving a file object from a sender, who is one of the participants of the respective folder chat room, the processor adds to the message thread a file object message containing an access link for access the file object, and lets one of the participants open or modify the file object only when accessing the file object through the respective folder chat room ([see paragraphs 0055 0103 and 0198]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Geisler in view of Cherukuri and further in view of Robins to include wherein, upon receiving a file object from a sender, who is one of the participants of the respective folder chat room, the processor adds to the message thread a file object message containing an access link for access the file object, and lets one of the participants open or modify the file object only when accessing the file object through the respective folder chat room using the teaching of Chen. The motivation for doing so would have been in order efficiently monitor user productivity, efficiency, and responsibility, the companies recognize valuable employees, vendors, and customers, and prioritize its relationships accordingly.

Regarding claim 15, Geisler in view of Cherukuri and further in view of Robbins discloses claim 1 as recited above. Geisler in view of Cherukuri and further in view of Robbins may not explicitly disclose wherein, if a respective folder chat room is designated as a root folder chat room, the processor has the respective folder chat room set up as the root folder chat room for the folder and sub-folders thereof until a sub-folder chat room is designated as another root folder chat room.  However, Chen discloses wherein, wherein, if a respective folder chat room is designated as a root folder chat room, the processor has the respective folder chat room set up as the root folder chat room for the folder and sub-folders thereof until a sub-folder chat room is designated as another root folder chat room ([see paragraphs 0068, 0090, 0170 and 0175]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Geisler in view of Cherukuri and further in view of Robbins to include wherein, if a respective  folder chat room is designated as a root folder chat room, the processor has the respective folder chat room set up as the root folder chat room for the folder and sub-folders thereof until a sub-folder chat room is designated as another root folder chat room using the teaching of Chen. The motivation for doing so would have been in order to monitor the work-product of each of its divisions to make effective business decisions.

Regarding claim 20, Geisler in view of Cherukuri and further in view of Robbins discloses claim 1 as recited above. Geisler in view of Cherukuri and further in view of Robbins may not explicitly disclose wherein, when an association between a file object in the folder and a respective folder chat room is formed, or when a file object associated with the folder chat room is modified or deleted, the processor adds a notification message to the message thread, for the respective folder chatroom, about the formation of the association or the modification or deletion.  However, Chen discloses wherein, wherein, when an association between a file object in the folder and a respective folder chat room is formed, or when a file object associated with the folder chat room is modified or deleted, the processor adds a notification message to the message thread, for the respective folder chatroom, about the formation of the association or the modification or deletion ([see paragraphs 0066 and 0069]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Geisler in view of Cherukuri and further in view of Robbins and include wherein, when an association between a file object in the folder and a respective folder chat room is formed, or when a file object associated with the folder chat room is modified or deleted, the processor adds a notification message to the message thread,  for the respective folder chatroom, about the formation of the association or the modification or deletion using the teaching of Chen The motivation for doing so would have been in order to  monitor the work-product of each of its divisions to make effective business decisions.

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Geisler et al. (US 20180124129 A1)  hereinafter referred as Geisler in view of Cherukuri  et al.(US 20110185025 A1)  hereinafter referred as Cherukuri in view of Robbins et al. (US 20130194301 A1) hereinafter referred as Robbins and further in view of Beausoleil et al. (US 9298355 B1) hereinafter referred as Beausoleil.

Regarding claim 8, Geisler in view Cherukuri and further in view of Robbins discloses claim 1 as recited above. Geisler in view Cherukuri and further in view of Robbins may not explicitly disclose wherein, in the process of creating a message thread, the processor stores the message thread as a folder message file defined by a server only file attribute.  However, Beausoleil discloses wherein, in the process of creating a message thread, the processor stores the message thread as a folder message file defined by a server only file attribute  ([see col. 6 lines 11-36, col 22 lines 64-62 and col23 lines 1-3]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Geisler Cherukuri and further in view of Robbins to include wherein, in the process of creating a message thread, the processor stores the message thread as a folder message file defined by a server only file attribute using the teaching of Beausoleil. The motivation for doing so would have been in order to improve system for storing and managing chat session thread files.

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Geisler et al. (US 20180124129 A1)  hereinafter referred as Geisler in view of Beausoleil et al. (US 9298355 B1) hereinafter referred as Beausoleil and further in view of Gilbert et al. (US 20060064434 A1) hereinafter referred as Gilbert

Regarding claim 10, Geisler in view of Cherukuri and further in view of Robbins discloses claim 9 as recited above. Geisler in view of Geisler in view of Cherukuri and further in view of Robbins may not explicitly disclose upon receiving a request to move the folder message file or a file object or sub-folder associated with the folder message file, the processor moves the folder message file and the file object or sub-folder associated with the folder message file to another folder.  However, Gilbert discloses upon receiving a request to move the folder message file or a file object or sub-folder associated with the folder message file, the processor moves the folder message file and the file object or sub-folder associated with the folder message file to another folder ([see paragraphs 0031 and 0034]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Geisler in view of Cherukuri and further in view of Robbins to include upon receiving a request to move the folder message file or a file object or sub-folder associated with the folder message file, the processor moves the folder message file and the file object or sub-folder associated with the folder message file to another folder sing the teaching of Gilbert. The motivation for doing so would have been in order to efficiently manage a project profile that defines the behavior desired for a specific project.

11.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler (US 20180124129 A1) in view of Cherukuri et al.(US 20110185025 A1) hereinafter referred as Cherukuri in view of Robbins et al. (US 20130194301 A1) hereinafter referred as Robbins and further in view of Lee et al. (US 20200089785 A1) hereinafter referred  as Lee.

Regarding claim 11, Geisler in view of Cherukuri and further in view of Robbins discloses claim 1 as recited above. Geisler in view of Cherukuri and further in view of Robbins may not explicitly disclose wherein, in the process of creating a message thread, the processor stores the message thread in a specific area of a file system and manages the association between the folder and the message thread through a folder message database.  However, Lee discloses wherein, in the process of creating a message thread, the processor stores the message thread in a specific area of a file system and manages the association between the folder and the message thread through a folder message ([see paragraphs 0035 and 0036]),
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Geisler in view of Cherukuri and further in view of Robbins to include discloses wherein, in the process of creating a message thread, the processor stores the message thread in a specific area of a file system and manages the association between the folder and the message thread through a folder message database using the teaching of Lee. The motivation for doing so would have been in order to minimize error at the file synchronizing process.

Regarding claim 12, Geisler in view of Cherukuri in view of Robbins and further in view of Lee discloses claim 11 as recited above.  Lee further discloses upon receiving a request to move the folder or change the folder name, the processor updates the association between the folder and the message thread by modifying the folder message database ([see paragraphs 0035 and 0036]).

12.	Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler (US 20180124129 A1) in view of Cherukuri et al.(US 20110185025 A1) hereinafter referred as Cherukuri in view of Robbins et al. (US 20130194301 A1) hereinafter referred as Robbins and further in view of Bastide et al. (US 20170111305 A1) hereinafter referred  as Bastide.

Regarding claim 16, Geisler in view of Cherukuri and further in view of Robbins discloses claim 1 as recited above. Geisler in view of Cherukuri and further in view of Robbins may not explicitly disclose wherein, each time a message is added to a respective folder chat room, the processor detects statistical information about messages not read by the user from all the message threads in the folder and sub-folders thereof and reflect the same on the count of unread messages in the respective folder chatroom.  However, Bastide discloses disclose wherein, each time a message is added to a respective folder chat room, the processor detects statistical information about messages not read by the user from all the message threads in the folder and sub-folders thereof and reflect the same on the count of unread messages in the  respective folder chatroom ([see paragraphs 0026-0028]),
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Geisler in view of Cherukuri and further in view of Robbins to include wherein, each time a message is added to a respective folder chat room, the processor detects statistical information about messages not read by the user from all the message threads in the folder and sub-folders thereof and reflect the same on the count of unread messages in the  respective folder chatroom using the teaching of Bastide. The motivation for doing so would have been in order to provide predetermined window of time or time limit to insure that the batches are formed and the messages grouped into the different batches efficiently and with minimal time specified by the user.

Regarding claim 17, Geisler in view of Cherukuri in view of Robbins and further in view of Bastide discloses claim 16 as recited above. Bastide further discloses wherein the processor detects statistical information about task objects created through at least one message thread associated with the folder and all the sub-folders thereof and reflect the same on cumulative statistical counts for the folder ([see paragraphs 0026-0028 and 0038]),

Regarding claim 19, Geisler in view of Cherukuri and further in view of Robbins discloses claim 17 as recited above. Geisler in view of Cherukuri and further in view of Robbins may not explicitly disclose wherein the processor performs filtering on the folder or arrange the folder based on statistical information about the unread messages or statistical information about the task objects, according to a request from the folder chat room receiving apparatus.  However, Bastide discloses wherein the processor performs filtering on the folder or arrange the folder based on statistical information about the unread messages or statistical information about the task objects, according to a request from the folder chat room receiving apparatus ([see paragraphs 0026-0028 and 0038]),
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Geisler in view of Cherukuri and further in view of Robbins to include wherein the processor performs filtering on the folder or arrange the folder based on statistical information about the unread messages or statistical information about the task objects, according to a request from the folder chat room receiving apparatus using the teaching of Bastide. The motivation for doing so would have been in order to provide predetermined window of time or time limit to insure that the batches are formed and the messages grouped into the different batches efficiently and with minimal time specified by the user.

13.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Geisler (US 20180124129 A1) in view of Cherukuri et al.(US 20110185025 A1) hereinafter referred as Cherukuri in view of Robbins et al. (US 20130194301 A1) hereinafter referred as Robbins and further in view of Arthursson (US 20090172101 A1).

Regarding claim 21, Geisler in view of Cherukuri and further in view of Robbins discloses claim 1 as recited above. Geisler in view of Cherukuri and further in view of Robbins may not explicitly disclose wherein the folder chat room list contains recently-added information about each folder chat room created specific to the folder with the access rights for the user. However, Arthursson discloses wherein the folder chat room list contains recently-added information about each folder chat room created specific to the folder with the access rights for the user ([see paragraphs 0276 0228, 0295]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Geisler in view of Cherukuri and further in view of Robbins to include wherein the processor performs filtering on the folder or arrange the folder based on statistical information about the unread messages or statistical information about the task objects, according to a request from the folder chat room receiving apparatus using the teaching of Arthursson. The motivation for doing so would have been in order to provide predetermined window of time or time limit to insure that the batches are formed and the messages grouped into the different batches efficiently and with minimal time specified by the user.

14.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler et al. (US 20180124129 A1) hereinafter referred as Geisler in view of Cherukuri et al.(US 20110185025 A1) hereinafter referred as Cherukuri in view of Robbins et al. (US 20130194301 A1) hereinafter referred as Robbins in view of Gusler et al. (US 20050050143 A1) hereinafter referred as Gusler and further in view of Chen et al. (US 20160224939 A1) hereinafter referred as Chen.

Regarding claim 3, Geisler in view of Cherukuri in view of Robbins and further in view of Gusler discloses claim 2 as recited above.  Geisler in view Cherukuri in view of Robbins and further in view of Gusler may not explicitly disclose approves a user invitation request based on whether the user invitation request is for a folder sharer of the folder.  However, Chen discloses approves a user invitation request based on whether the user invitation request is for a folder sharer of the folder ([see paragraphs 0170 and 0175])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Geisler in view of Cherukuri and further in view of Robbins to include approves a user invitation request based on whether the user invitation request is for a folder sharer of the folder using the teaching of Chen. The motivation for doing so would have been in order to communicate and manage completion of a task in a far more efficient manner.

Regarding claim 4, Geisler-Cherukuri=Robbins -Gusler-Chen discloses claim 3 as recited above. Chen further discloses wherein, if the user invitation request is for at least one user who is not a folder sharer, the processor first sends a folder sharing invitation to each of the at least one user and then sends the user invitation if the folder sharing invitation is approved ([see paragraphs 0170 and 0175]).

15.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler et al. (US 20180124129 A1)  hereinafter referred as Geisler in view of Cherukuri et al.(US 20110185025 A1) hereinafter referred as Cherukuri in view of Robbins et al. (US 20130194301 A1) hereinafter referred as Robbins in view of Lee et al. (US 20200089785 A1) hereinafter referred  as Lee and further in view of McCarthy et al. (US 7328242 B1).

Regarding claim 13, Geisler in view of Cherukuri and further in view of Robbins discloses claim 11 as recited above. Geisler in view of Cherukuri and further in view of Robbins may not explicitly disclose wherein the processor forms an association between the message thread and a file object or sub-folder in the folder by modifying the folder message database based on a request from the folder chat room receiving apparatus. However, McCarthy discloses wherein the processor forms an association between the message thread and a file object or sub-folder in the folder by modifying the folder message database based on a request from the folder chat room receiving apparatus ([col.12 lines 40-50, col. 18 lines 24-35, col. 19 lines 20-30]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Geisler in view of Cherukuri and further in view of Robbins to include wherein the processor forms an association between the message thread and a file object or sub-folder in the folder by modifying the folder message database based on a request from the folder chat room receiving apparatus using the teaching of McCarthy. The motivation for doing so would have been in order to display for the thread is updated to include the received additional communications from the other users, such that the communications are displayed in the same manner as the other received communications for the thread from the other users, so that the user of the client computing device sends the communications to each of the multiple simultaneous threads in an easy manner.

Regarding claim 14, Geisler in view of Beausoleil and further in view of McCarthy discloses claim 13 as recited above. McCarthy further discloses wherein, upon receiving a request to move a respective folder chat room or a file object or sub-folder associated with the respective folder chat room to another folder, the processor updates the association among the folder, the message thread, the associated file object or sub-folder, and the another folder by modifying the folder message database ([col.12 lines 40-50, col. 18 lines 24-35, col. 19 lines 20-30]).

16.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Geisler et al. (US 20180124129 A1) hereinafter referred as Geisler in view of Cherukuri et al.(US 20110185025 A1) hereinafter referred as Cherukuri in view of Robbins et al. (US 20130194301 A1) hereinafter referred as Robbins in view of Bastide et al. (US 20170111305 A1) hereinafter referred as Bastide and further in view of Chen et al. (US 20160224939 A1) hereinafter referred as Chen.

Regarding claim 18, Geisler in view of Cherukuri in view of Robbins and further in view of Bastide discloses claim 17 as recited above. Geisler in view of Cherukuri in view of Robbins and further in view of Bastide may not explicitly disclose wherein the processor detects task objects that meet reminder requirements at specific time intervals, from among the task objects created through the at least one message thread, and reflect the same in a today's list of tasks in the folder.  However, Chen discloses wherein the processor detects task objects that meet reminder requirements at specific time intervals, from among the task objects created through the at least one message thread, and reflect the same in a today's list of tasks in the folder ([ paragraphs 0094, 0105, 01110]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Geisler in view of Cherukuri and further in view of Robbins to wherein the processor wherein the processor detects task objects that meet reminder requirements at specific time intervals, from among the task objects created through the at least one message thread, and reflect the same in a today's list of tasks in the folder using the teaching of Chen. The motivation for doing so would have been in order efficiently monitor user productivity, efficiency, and responsibility, the companies recognize valuable employees, vendors, and customers, and prioritize its relationships accordingly.
Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIDEST MENDAYE/
Examiner, Art Unit 2448                                                                                                                                                                                                        

/JONATHAN A BUI/Primary Examiner, Art Unit 2448